Title: To James Madison from Dodge &amp; Oxnard, 5 July 1823
From: Dodge &amp; Oxnard
To: Madison, James


        
          
            Sir
            Marseilles 5 July 1823
          
          We have the honor to transmit to you inclosed Invoice of the Cost & charges of Sundry articles which our Joshua Dodge has directed our procuring for you. You will observe they proceed ⅌ Brig Herschell Capt. Davis consigned to Mr. E. Copeland junr of Boston who will, on arrival, forward the Same to you. The amount we request you will remit to Said friend for our account. We trust the whole will reach you in good condition & will be approved of by you, as we have spared no pains in the Selection. We have the honor to be Sir Respectfully Yours
          
            Dodge & Oxnard
          
        
        
          We have not sent your Brandy in Bottles as it is prohibited in that way.
        
      